DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 10 May 2021 wherein: claims 1 and 24 are amended; claim 14 is canceled; claims 1-13 and 15-24 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 10 May 2021, with respect to claims 1-13 and 15-24 have been fully considered and are persuasive.  The rejection of 09 February 2021 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “determination unit for …” This limitation uses the generic placeholder “unit” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f), as best understood, as corresponding to one or more microcontrollers, FPGAs, or ASICs (Applicant’s specification, page 8, lines 14-16, page 23, lines 7-8).

Regarding claim 7, the claim recites the limitation “control means … for …” This limitation uses “means” coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f), as 

Regarding claims 8-9, the limitations “control means for…” in each claim have been similarly interpreted as described regarding claim 7 above.

Regarding claim 10, recites the limitation “manual control member for …” This limitation uses the generic placeholder “member” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f), as corresponding to a trigger or button (Applicant’s specification, page 16, lines 9-19).

Regarding claim 15, the claim recites the limitation “filtering unit for…” This limitation uses the generic placeholder “unit” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f). However, while the specification distinguishes between a filter and a filtering unit, as does claim 15, the specification does not provide any description of any specific filtering unit. Therefore the limitation is being considered as a filter, even though the specification and the claim separately recite “filter” and “filtering unit”.

Regarding claim 16, the claim recites the limitation “means for processing and storing data…” This limitation uses “means” coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f), as corresponding to the one or more microcontrollers, FPGAs, or ASICs of the determination unit of claim 1 (Applicant’s specification, page 20, line 31 - page 21, line 15).

Regarding claim 19, the claim recites the limitation “cooling module, for…” This limitation uses the generic placeholder “module” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the limitation is interpreted under 35 USC 112(f), as corresponding to a thermostat and the one or more microcontrollers, FPGAs, or ASICs of the determination unit of claim 1 (page 20, lines 3-22, claim 20; the cooling module comprises a thermostat and an electronic unit, the electronic unit being and the one or more microcontrollers, FPGAs, or ASICs).

Regarding claim 20, the limitation “electronic unit for…” has been interpreted as described above regarding claim 19.

Regarding claim 21, the limitation “manual control member” has been interpreted as described above regarding claim 10.

Regarding claim 24, the claimed “determination unit” is interpreted as described above regarding claim 1.


Allowable Subject Matter
Claims 1-13 and 15-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest wherein the width at half height of the spectral line of the at least one infrared source is less than or equal to 1 μm, wherein the width at half height of the spectral line having been reflected by the polymer material and having been received by the infrared detector in response to the spectral line having been emitted by the at least on infrared source is less than or equal to 1 μm.
Shelley-2005 (US 2005/0067569) discloses a portable device 20 for estimating at least one parameter characteristic (amount of heat exposure) of a polymer material (resin fiber composite substrate, sample surface 10, par. [0030]-[0031], fig. 1), wherein the device 20 comprises:
	at least one infrared source 32 (par. [0030], fig. 1),
	each infrared source 32 being capable of emitting towards the polymer material a spectral line (reference line), representing maximum emission energy (corresponding to minimum absorbance, and thus maximum reflectance), selected in a wavenumber -1 to 4600 cm-1, corresponding to a wavelength range of 2.2 μm to 25 μm, with a specific selected wavelength of 6 μm (5.96 μm; par. [0030], [0039]-[0040], fig. 1, 4-5)
	at least one infrared detector 34, capable of receiving the spectral line, which is reflected by the polymer material 10 in response to the spectral line, having been emitted by the at least one infrared source 32 (par. [0030]-[0034], [0039]-[0040], fig. 1, 4-5),
	a determination unit 40 for determining the parameter characteristic of the polymer material 10 as a function of the energy present in said spectral line, having been reflected by the polymer material 10 and having been received by the infrared detector 34 in response to the spectral line having been emitted by the at least one infrared source 32 (par. [0030]-[0034], fig. 1).
Weimer (US 2016/0178528) discloses a portable device 100 for estimating at least one parameter characteristic (contaminant) of a polymer material (epoxy 108 on 106, 206), wherein the device 100 (par. [0032]-[0034], fig. 1A, 2F) comprises:
	at least one infrared source 518 (par. [0060], fig. 5A),
	each infrared source 518 being capable of emitting towards the polymer material (on 506) a spectral line (peak), representing maximum emission energy, selected in a mid-infrared range, corresponding to a wavelength range of 2.5 μm to 25 μm and a wavenumber range of 400 cm-1 to 4000 cm-1 (par. [0007], [0060], [0068], fig. 5A),
	at least one infrared detector (102, 502) capable of receiving the spectral line, which is reflected by the polymer material 108 (on 106, 506) in response to the spectral 518 (par. [0032]-[0034], [0060], [0068], fig. 1A, 5F),
	a determination unit (110, 210) for determining the parameter characteristic of the polymer material 108 as a function of the energy present in said spectral line, having been reflected by the polymer material 106 and having been received by the infrared detector 102 in response to the spectral line having been emitted by the at least one infrared source 518, the determination unit (110, 210) comprising a microcontroller (par. [0032]-[0034], [0053], [0060], [0068], fig. 1A, 2H).
	Examiner notes the similarities in Applicant’s system and the system of Weimer as shown in the reproduced figures below.



    PNG
    media_image1.png
    723
    1015
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    540
    666
    media_image2.png
    Greyscale

Applicant’s Figure 2, left, and Figure 2F of Weimer, right

Hodgkinson (US 2003/0183766) discloses an infrared source (3.266 μm) has a FWHM of 0.027 μm (i.e., 0.81% of 3.266 μm; par. [0045]).


Applicant’s specification suggests an advantage of the invention is providing a device for a method which is simple to execute and adapted to systematically detect an ageing tracer of the polymer material (Applicant’s specification, page 3, lines 5-8).

Regarding claim 24, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-13 and 15-23, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884